Citation Nr: 0823869	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for sinusitis prior 
to November 30, 2005, and a rating in excess of 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1985.

This matter is originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

This case was previously before the Board in September 2001, 
February 2005, and July 2006.  In September 2001, the Board 
denied the veteran's appeal.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a January 2004 Order, the Court vacated the 
Board's decision and remanded the appeal for readjudication.  
Thereafter, in February 2005 and July 2006 the Board remanded 
the case for additional development.

As a preliminary matter, the Board finds that the prior 
remand directives have been completed.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board also observes that the veteran submitted a timely 
Notice of Disagreement to a June 2005 rating decision which 
reduced the rating assigned for his service-connected 
prostate cancer.  However, he did not perfect his appeal by 
filing a timely Substantive Appeal after a Statement of the 
Case (SOC) was promulgated in May 2007.  Consequently, the 
Board does not have jurisdiction over that issue.  See 
38 C.F.R. §§ 20.200, 20.302.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue(s) adjudicated by this 
decision has been completed.

2.  The veteran's bilateral chondromalacia and low back 
syndrome are manifested by painful motion of the respective 
joints.

3.  Despite the veteran's complaints of pain, neither his 
left or right chondromalacia of the patella is manifested by 
flexion limited to 30 degrees or less nor extension limited 
to 15 degrees or more.

4.  Despite the veteran's complaints of pain, his low back 
disorder is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or moderate 
limitation of motion.

5.  The veteran's low back disorder is not manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.

6.  The competent medical evidence does not reflect the 
veteran's service-connected sinusitis has resulted in 
incapacitating episodes as defined by VA regulations.

7.  Prior to November 30, 2005, the competent medical 
evidence does not reflect that the veteran's sinusitis was 
manifested by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

8.  For the period as of and since November 30, 2005, the 
competent medical evidence does not reflect that the 
veteran's sinusitis has been manifested by more 


than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

9.  None of the service-connected disabilities that are the 
subject of this appeal presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia of the left 
patella are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5020 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia of the right 
patella are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5020 (2007).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5235-
5242 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5292-5295 
(2002).

4.  The criteria for a compensable rating for the veteran's 
service-connected sinusitis prior to November 30, 2005, and a 
rating in excess of 10 percent thereafter, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6510-
6514 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the VCAA was enacted 
in November 2000, after the initial adjudication of the 
veteran's claim by the RO in June 2000.  Consequently, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in that claim.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  Under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  Here, the veteran was sent VCAA-
compliant notification by letters dated in May 2005, August 
2006 and January 2008, followed by readjudication of the 
appeal by Supplemental SOCs beginning in August 2005.  

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the August 2006 and January 2008 letters included 
information regarding disability 


rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of these letters contained 


the specific criteria of the relevant Diagnostic Codes (i.e., 
element (2)), this information was included in the February 
2001 SOC, as well as the SSOCs promulgated in August 2005, 
May 2007, and January 2008.  The Board also notes that the 
veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding 
this case in October 1999 and March 2007.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting 


this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 


38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Board acknowledges that veteran's bilateral chondromalacia 
and low back syndrome are manifested by painful motion of the 
respective joints.  Nevertheless, as discussed below, the 
competent medical evidence does not reflect that these 
complaints of pain are of such severity as to result in 
additional functional so as to warrant higher evaluations 
than those currently in effect.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  ).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Chondromalacia

The veteran's bilateral chondromalacia is rated under 
analogous to synovitis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  See 38 C.F.R. § 4.20.  Synovitis is, in turn, 
rated as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5003 provides that arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint. 38 
C.F.R. § 4.45(f).

Limitation of knee motion is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 


degrees, 40 percent is assigned; and when it is limited to 45 
degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In this case, the Board finds that despite the veteran's 
complaints of pain, neither his left or right chondromalacia 
of the patella is manifested by flexion limited to 30 degrees 
or less nor extension limited to 15 degrees or more.

The October 1999 VA medical examination found both knees to 
have zero degrees extension.  The right knee had flexion to 
130 degrees, with pain at 120 degrees.  The left knee had 
flexion to 120 degrees, with pain at 120.  Further, the 
examination was negative for any evidence of swelling, 
warmth, discoloration, instability or recurrent subluxation, 
excess fatigability, or incoordination.

The March 2007 VA medical examination found that both knees 
had -5 degrees of full extension to 115 degrees of flexion.  
Moreover, the examination found that the ranges of motion 
during passive, active, and three repetitive motions were the 
same; no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  There 
was also no evidence of instability.

The Board also observes that the outpatient treatment records 
during the pendency of this case reflect treatment for 
conditions other than the veteran's service-connected 
bilateral chondromalacia of the patellas.  Nothing in these 
records reflect he has limitation of either knee to the 
extent necessary for a rating in excess of 10 percent.  
Moreover, the Board observes that various treatment records, 
including those dated in November 2005 and July 2006, note 
that his gait was normal.

The Board is cognizant of the fact that VA's Office of 
General Counsel held in VAOPGCPREC 9-2004 that separate 
ratings under Diagnostic Codes 5260 and 5261 may be assigned 
for disability of the same joint.  However, as detailed 
above, the range of motion findings in this case do not 
reflect the veteran actually meets or 


nearly approximated the criteria for a compensable rating 
under either Diagnostic Code 5260 or 5261.  Rather, his 
current 10 percent evaluations appear to be based upon his 
complaints of painful motion.  Therefore, separate 
compensable evaluations are not warranted on this basis.

VA's Office of General Counsel has further held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  The General Counsel stated that when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero- percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  A separate rating 
for arthritis may also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997); VAOPGCPREC 9-98.  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  However, 
as noted above, both the October 1999 and March 2007 VA 
medical examinations found no evidence of instability.  
Therefore, separate compensable evaluations are not warranted 
on this basis either.

II.  Low Back

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating 


spine disorders.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provided for evaluation of 
intervertebral disc syndrome as does the current.  Moderate 
symptoms with recurring attacks are assigned a 20 percent 
evaluation.  Severe symptoms, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. 
§ 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under former Diagnostic Code 5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary 


information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion when rating 
spine disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral 


position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board finds that despite the veteran's 
complaints of pain, his low back disorder is not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
moderate limitation of motion.  For example, the October 1999 
VA medical examination showed flexion to 90 degrees with no 
pain; extension to 25 degrees not limited by pain; right and 
left lateral flexion to 25 degrees, not limited by pain; and 
right and left lateral rotation to 45 degrees, not limited by 
pain.  More recently, the March 2007 VA medical examination 
showed the veteran's low back had forward flexion to 80 
degrees, with pain and stiffness at 80 degrees.  He also had 
extension to 20 degrees with pain at 20; right and left 
lateral bend and twist to each side 30 degrees with minimal 
discomfort at 30.  Further, the ranges of motion during 
passive, active, and three repetitive motions were the same; 
no additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  Thus, the 
veteran clearly does not have limitation of motion to the 
extent necessary for a rating in excess of 10 percent under 
General Rating Formula for Diseases and Injuries of the 
Spine.  In addition, as these results indicated almost full 
range of motion when compared to normal, the Board finds that 
it has resulted in no more than slight limitation of motion; 
i.e., it has not resulted in moderate limitation of motion.

The Board acknowledges that the October 1999 VA medical 
examination did note slight scoliosis on forward flexion.  
Further, the March 2007 VA medical examination noted a slight 
antalgic gait.  However, the record does not reflect that 
these findings are due to muscle spasm or guarding.  In fact, 
no muscle spasms or guarding was noted at the time of the 
October 1999 examination, while the March 2007 examination 
specifically stated there were no paraspinal muscle spasms.  
Moreover, the examination attributed the antalgic gait to the 
bilateral chondromalacia, not the service-connected low back 
syndrome.  The Board also reiterates that various treatment 
records, including those dated in November 2005 and July 
2006, note that his gait was normal.

The Board further finds that the veteran's low back disorder 
is not manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  As already stated, no muscle spasms or guarding 
was noted at the time of the October 1999 examination, while 
the March 2007 examination specifically stated there were no 
paraspinal muscle spasms.  Additionally, nothing in the 
competent medical evidence of record indicates loss of 
lateral spine motion, unilateral, in a standing position.  
Moreover, the October 1999 examination found no evidence of 
vertebral or paravertebral tenderness, and the veteran was 
also able to squat and to walk on his toes and heels.  He was 
also able to do heel and toe raise at the March 2007 
examination.

The Board also observes that, as with the bilateral 
chondromalacia, the outpatient treatment records during the 
pendency of this case reflect treatment for conditions other 
than the veteran's service-connected low back syndrome.  
Nothing in these records reflect he has impairment of the 
back, to include limitation of motion, to the extent 
necessary for a rating in excess of 10 percent.  

In addition to the foregoing, the Board is cognizant of the 
fact that former Diagnostic Code 5293 provided for evaluation 
of intervertebral disc syndrome as does the current Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, while degenerative disc 
disease was diagnosed at the March 2007 VA examination, the 
veteran was not service-connected for 


intervertebral disc syndrome, nor have the recent findings of 
such been attributed to the service-connected disability.  
Consequently, the Board concludes that this criteria is not 
for consideration in the instant case.  Moreover, the March 
2007 VA examination specifically found there were no 
incapacitating episodes.

For these reasons, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent under any of the potentially applicable Diagnostic 
Codes.

III.  Sinusitis

Under the current General Rating Formula for Sinusitis 
(Diagnostic Codes 6510 through 6514), sinusitis detected by 
x-ray only, warrants a noncompensable (zero percent) rating.  
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 10 percent rating.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 30 percent rating.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

Initially, the Board notes that the competent medical 
evidence does not reflect the veteran's service-connected 
sinusitis has resulted in incapacitating episodes as defined 
by VA regulations.  In other words, a thorough review of the 
record does not indicate any period(s) during the pendency of 
this case where the veteran's sinusitis required bed rest and 
treatment by a physician.  Therefore, no increased 
evaluation(s) is warranted on this basis, either before or 
since November 30, 2005.

In regard to the period prior to November 30, 2005, the Board 
finds that the competent medical evidence does not reflect 
that the veteran's sinusitis was manifested by three to six 
non-incapacitating episodes per year of sinusitis 


characterized by headaches, pain, and purulent discharge or 
crusting.  The Board acknowledges that records dated in July 
and August 1999 reflect the veteran was treated by a private 
physician for complaints of severe sinus problems.  However, 
his nose and mouth were reportedly normal as was computerized 
tomography (VA) of the sinuses. Although the October 1999 VA 
examination found the nasal mucosa was slightly bluish, 
evaluation of the veteran's sinuses revealed no swelling, 
tenderness, or purulent secretions.  In fact, the examiner 
concluded that the veteran's sinusitis was mild in degree.  
Subsequent records for the pertinent period do not otherwise 
reflect the veteran's sinusitis resulted in non-
incapacitating episodes of such severity and/or frequency to 
warrant a 10 percent rating.

For the period as of and since November 30, 2005, the Board 
finds the competent medical evidence does not reflect that 
the veteran's sinusitis has been manifested by more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  As with the other disabilities that are the 
subject of this appeal, the outpatient treatment records 
primarily reflect treatment for conditions other than the 
veteran's service-connected sinusitis.  He was treated for 
his sinusitis in November 2005 and March 2006, but it is not 
shown his non-incapacitating episodes were of such frequency 
as to warrant a rating in excess of 10 percent.  Although the 
March 2007 VA examination found he had 3+ boggy nasal mucosa 
with clear exudate, this was attributed to rhinitis.  In 
fact, the examination specifically found that there was no 
evidence of current sinusitis.

IV.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Here, the Board concludes with the RO's determination that 
none of the service-connected disabilities that are the 
subject of this appeal warrant consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Nothing 
in the evidence on file reflects the veteran has been 
hospitalized for any of these disabilities during the 
pendency of this case.  The evidence on file does indicate he 
has been unemployed since December 2000, and he appears to be 
in receipt of disability benefits from the Social Security 
Administration (SSA).  However, records from the SSA indicate 
that it is due to his service-connected prostate cancer and 
hypertension, which are not the subject of this appeal.  
Moreover, the VA medical examinations conducted in March 2007 
concluded that none of these disabilities would prevent the 
veteran from working.  

The Board further finds that to the extent the veteran has 
occupational impairment due to his bilateral chondromalacia, 
low back, and/or sinusitis, such impairment has been 
adequately compensated by the current schedular ratings.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

V.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to an increased rating for chondromalacia of the 
left patella, currently evaluated as 10 percent disabling is 
denied.

Entitlement to an increased rating for chondromalacia of the 
right patella, currently evaluated as 10 percent disabling is 
denied.

Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling is denied.

Entitlement to a compensable rating for sinusitis prior to 
November 30, 2005, and a rating in excess of 10 percent 
thereafter is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


